Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 06/20/2022. As directed, claims 1-7, 9-10, 13, and 16-20 were amended. New claim 21 was added. Accordingly, claims 1-21 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Rejections - 35 USC § 112
Claims 1-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim(s) 2-9 and 21 depend(s) from claim(s) 1, (respectively,) fail(s) to cure said indefiniteness issues, and is/are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 1 recites the limitation "the information" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim(s) 2-9 and 21 depend(s) from claim(s) 1, (respectively,) fail(s) to cure said indefiniteness issues, and is/are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.



Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2-9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1 and 10, Examiner deems 
a method comprising: 
collecting data associated with the vehicle, wherein the information is collected by a vehicle information transmitter;
the vehicle information transmitter logging the data;
the vehicle information transmitter transmitting the data to a data server;
the data server processing the data;
the data server extracting vehicle information from the data responsive to the processing, wherein the vehicle information includes a terrain elevation; 
the data server determining a state of the vehicle based on the vehicle information; 
the data server generating a temporal history associated with the state; and
the data server generating a three-dimensional map of the terrain based on the temporal history
to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include a data server collecting and processing vehicle information including terrain elevation to determine a state of the vehicle, generating a temporal history associated with the state and generating a three-dimensional map of the terrain based on the temporal history.
Claim(s) 2-9 & 21, and 11-19 depend(s) from claim(s) 1 and 10, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims. 
Regarding claim 20, Examiner deems 
a method to calibrate a vehicle information transmitter associated with a vehicle, the method comprising:
establishing a first reference point and a second reference point at a remote location, wherein the first reference point and the second reference point are located on a terrain on which the vehicle is positioned;
defining a line joining the first reference point and the second reference point;
traversing, by the vehicle, a path relative to the line;
storing, by the vehicle information transmitter, a plurality of position data points associated with the path;
transmitting, by the vehicle information transmitter, the position data points to a computing system;
interpolating, by the computing system, the position data points; 
computing, by the computing system, a height of the vehicle information transmitter relative to the first reference point and the second reference point, and
computing, by the computing system, a height of the vehicle information transmitter relative to the vehicle
to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a vehicle information transmitter calibration including defining a line joining a first reference point and a second reference point; traversing, by the vehicle, a path relative to the line; interpolating, by the computing system, the position data points; computing, by the computing system, a height of the vehicle information transmitter relative to the first reference point and the second reference point, and computing, by the computing system, a height of the vehicle information transmitter relative to the vehicle. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached Thursday-Friday 9:30am-8:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669